DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11 and 17 are drawn to a low power receiver, a communication unit comprising the receiver and corresponding method. The receiver has a feedforward equalization, FFE, based continuous time linear equalizer, CTLE, wherein the FFE CTLE comprises: an input for receiving an input signal; a main first path operably coupled to the input and comprising a source-follower, SF, transistor arranged to apply a scaling factor to the received input signal; and a second path operably coupled to the input and comprising a delay arranged to apply a delay to the received input signal and a common source transistor arranged to apply a scaling factor to the received delayed input signal, wherein the source-follower transistor and the common source, CS, transistor are connected as a single SF-CS stage whose output is arranged to subtract the output of the common source transistor from an output of the source- follower transistor. Closest prior art of record, Abdalla et al. (US 20120201289 A1) discloses CTLE with common source transistors and FFEs. However, prior art of record, fails to disclose, either alone or in combination, the exact receiver circuitry with its details claimed, rendering the claims and their dependents allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ding et al. (US 9444656 B2) discloses receiver circuitry with equalization and transistors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637